. ■ Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for the appointment of a temporary receiver denied, with ten dollars costs. Upon the undisputed facts, respondents *837have not made ont a case entitling them to the appointment of a receiver. Three is no danger that the property will be removed beyond the jurisdiction of the court, or lost, materially injured, or destroyed, and these are the only grounds for a receivership before final judgment. (Civ. Prae. Act, § 974, subd. 1.) It is desirable, however, that there be a prompt trial and determination of the issues and to that end it is directed that the cause be set down for trial at the next term of the Supreme Court in Suffolk county. Young, Hagarty, Carswell, Scudder and Tompkins, JJ., concur.